APPEALS ACCEPTED FOR REVIEWSua sponte, cause consolidated with 2018-0213, New Riegel Local School Dist. Bd. of Edn. v. Buehrer Group Architecture & Eng., Inc., and briefing in Nos. 2018-0189 and 2018-0213 consolidated. The parties shall file two originals of each of the briefs permitted under S.Ct.Prac.R. 16.02 through 16.04 and include both numbers on the cover pages of the briefs. The parties shall otherwise comply with the requirements of S.Ct.Prac.R. 16.01 through 16.04.O'Connor, C.J., and O'Donnell and DeWine, JJ., dissent in part and would accept the cause on proposition of law No. I only.